DETAILED ACTION
Claims status
In response to the amendment filed on 02/23/2022, claims 1, 3-12, and 27-36 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4-5, 10-12, 27, 28, 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 9,980,159 B2) in view of Park et al. (US 2019/0082363 A1).
Regarding claim 1: Tseng teaches the method performed by a user equipment, (UE) (See Fig. 3: UE 301) comprising: 
detecting a failure relating to a connection between the UE and a Master Cell Group; (MCG) (See Fig. 3 and 4: for Radio Link Failure (RLF) between UE and MeNB; Col. 6, Lines 4-7, and see also Col. 4, Lines 4-8 for the groups of serving cells associated with MeNB 102 and SeNB 103 are referred to master cell group (MCG) and secondary cell group (SCG)); 
providing to a master node via a Secondary Cell Group, (SCG) a Radio Resource Control (RRC) MCG Failure Information message (See Fig. 3: performing and sending Radio Link Failure (RLF) procedures served by the MeNB or MCG; Col. 6, Lines 4-10 and Abstract) relating to the detected failure (See Fig. 3 and 4: In step 331, UE 301 performs RLM/RLF procedure and detects RLF on MeNB PCELL. In step 332, UE 301 performs cell selection and sends an RRC connection reestablishment request to the selected SeNB 303. In step 341, SeNB determines whether it has full UE context or only partial UE context available. For option 2, SeNB 303 only has partial UE context up to this point. In step 351, SeNB 303 sends a UE context request to MeNB 302.; Col. 6, Lines 4-10);
receiving from the master node via the SCG, an RRC Reconfiguration message indicating to the UE to perform a connection reconfiguration (See Fig. 3: In step 352, SeNB 303 receives UE context information from MeNB 302. In step 361, SeNB 303 sends an RRC connection reestablishment reply back to UE 301. In step 362, UE 301 sends an RRC connection reestablishment complete to SeNB 303. Finally, in step 371 MeNB 302 performs data forwarding to SeNB 303, and in step 372, SeNB 303 sends a UE context release back to MeNB 302.; Col. 6, Lines 4-10) with sync and update security key (See Figs. 3-4: At RRC connection reestablishment or handover, one serving cell provides the security input. Col. 2, Lines 45-40), and performing a cell selection in response to the RRC reconfiguration message (See Fig. 4: performing cell selection in response to the RRC connection reestablishment; Col. 7, Lines 15-20).
Even though, Tseng teaches the method wherein the UE to forward the UE context request message to the MeNB via the SeNB, Tseng doesn’t explicitly describe the context request message includes a Radio Resource Control (RRC) MCG Failure Information message, and providing with sync and performing a random access procedure.
However, Park from the same field of endeavor discloses the method wherein the radio control message (i.e., RRC message) includes a Radio Resource Control (RRC) MCG Failure Information message. (Park: See Fig. 15, The radio control message, i.e., RRC message, may comprise a radio link failure report. The radio link failure report may comprise one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. ¶. [0113]). Park further teaches the method of providing with sync (Park: See Fig. 15: Beam information may be recognized by the wireless device 1501 based on one or more synchronization signals (e.g., SS block) and/or one or more reference signals (e.g., CSI-RS, DM-RS). The beam information may comprise, for example, a beam identifier, beam scheduling information, beam configuration information, synchronization signal scheduling information, synchronization signal sequence information, a synchronization signal block identifier, ¶. [0126]), and performing a random access procedure (Park: See Fig. 15: Through one or more random access procedures, the wireless device 1501 may establish a radio resource control connection 1515 with the second base station 1510 via the second cell. ¶. [0129]).
[Note: Any one of the indications of RLF failures included in the Radio Control message as taught by Park could be analyzed as a RRC MCG Failure Information message applying under the BRI.]
The rationale of combining the two prior arts is that Park’s radio control message (i.e., RRC) indicating the radio link failure associated with the one or more first cells could apparently be implemented into Tseng’s UE context request message that is transmitted between the Master eNB and the Secondary eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of transmitting Radio Resource Control (RRC) MCG Failure Information message included in the Radio Control message as taught by Park to have incorporated in the system of Tseng, so that it would provide to promote more effective communication and to avoid further errors based on identified issues between the connected devices. Park: ¶. [0004].

Regarding claims 3 and 27; Tseng in view of Park discloses the method wherein the Radio Resource Control (RRC) MCG Failure Information message includes RRC MCG failure information message (Park: See Fig.15: The radio link failure report may comprise one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. ¶. [0113]).

Regarding claim 4 and 28; Tseng discloses the method wherein the Radio Resource Control (RRC) MCG Failure Information message includes a measurement. (Col. 5, Lines 27-32).

Regarding claim 5 and 29; Tseng discloses the method wherein the detected failure comprises a radio link failure (See Fig. 3: Col. 6, Lines 4-19).
  
Regarding claim 10; Tseng discloses the method wherein the second message comprises a Radio Resource Control, (RRC) reconfiguration message or RRC reconfiguration with sync message, and wherein the second message indicates to perform a handover. (See Fig. 3: Col. 45-55)

Regarding claim 11; Tseng discloses the method wherein the second message includes a handover configuration relating to a secondary node of the SCG or another node (See Fig. 3: Col. 5, Lines 21-35).

Regarding claim 12; Tseng discloses a user equipment, (UE) comprising: a memory; and a processing circuitry that executes instructions from the memory to perform operations comprising:
detecting a failure relating to a connection between the UE and a Master Cell Group; (MCG) (See Fig. 3 and 4: for Radio Link Failure (RLF) between UE and MeNB; Col. 6, Lines 4-7, and see also Col. 4, Lines 4-8 for the groups of serving cells associated with MeNB 102 and SeNB 103 are referred to master cell group (MCG) and secondary cell group (SCG)); 
providing to a master node via a Secondary Cell Group, (SCG) a Radio Resource Control (RRC) MCG Failure Information message (See Fig. 3: performing and sending Radio Link Failure (RLF) procedures served by the MeNB or MCG; Col. 6, Lines 4-10 and Abstract) relating to the detected failure (See Fig. 3 and 4: In step 331, UE 301 performs RLM/RLF procedure and detects RLF on MeNB PCELL. In step 332, UE 301 performs cell selection and sends an RRC connection reestablishment request to the selected SeNB 303. In step 341, SeNB determines whether it has full UE context or only partial UE context available. For option 2, SeNB 303 only has partial UE context up to this point. In step 351, SeNB 303 sends a UE context request to MeNB 302.; Col. 6, Lines 4-10) and 
receiving from the master node via the SCG, an RRC Reconfiguration message indicating to the UE to perform a connection reconfiguration (See Fig. 3: In step 352, SeNB 303 receives UE context information from MeNB 302. In step 361, SeNB 303 sends an RRC connection reestablishment reply back to UE 301. In step 362, UE 301 sends an RRC connection reestablishment complete to SeNB 303. Finally, in step 371 MeNB 302 performs data forwarding to SeNB 303, and in step 372, SeNB 303 sends a UE context release back to MeNB 302.; Col. 6, Lines 4-10), with sync and update security key (See Figs. 3-4: At RRC connection reestablishment or handover, one serving cell provides the security input. Col. 2, Lines 45-40) and performing a cell selection in response to the RRC reconfiguration message (See Fig. 4: performing cell selection in response to the RRC connection reestablishment; Col. 7, Lines 15-20).
Even though, Tseng teaches the method wherein the UE to forward the UE context request message to the MeNB via the SeNB, Tseng doesn’t explicitly describe the context request message includes a Radio Resource Control (RRC) MCG Failure Information message, and providing with sync and performing a random access procedure.
However, Park from the same field of endeavor discloses the method wherein the radio control message (i.e., RRC message) includes a Radio Resource Control (RRC) MCG Failure Information message. (Park: See Fig. 15, The radio control message, i.e., RRC message, may comprise a radio link failure report. The radio link failure report may comprise one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. ¶. [0113]). Park further teaches the method of providing with sync (Park: See Fig. 15: Beam information may be recognized by the wireless device 1501 based on one or more synchronization signals (e.g., SS block) and/or one or more reference signals (e.g., CSI-RS, DM-RS). The beam information may comprise, for example, a beam identifier, beam scheduling information, beam configuration information, synchronization signal scheduling information, synchronization signal sequence information, a synchronization signal block identifier, ¶. [0126]), and performing a random access procedure (Park: See Fig. 15: Through one or more random access procedures, the wireless device 1501 may establish a radio resource control connection 1515 with the second base station 1510 via the second cell. ¶. [0129]).
[Note: Any one of the indications of RLF failures included in the Radio Control message as taught by Park could be analyzed as a RRC MCG Failure Information message.]
The rationale of combining the two prior arts is that Park’s radio control message (i.e., RRC) indicating the radio link failure associated with the one or more first cells could apparently be implemented into Tseng’s UE context request message that is transmitted between the Master eNB and the Secondary eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of transmitting Radio Resource Control (RRC) MCG Failure Information message included in the Radio Control message as taught by Park to have incorporated in the system of Tseng, so that it would provide to promote more effective communication and to avoid further errors based on identified issues between the connected devices. Park: ¶. [0004].

Regarding claim 32: Tseng teaches a non-transitory computer-readable storage medium having stored thereon instructions executable by processing circuitry to perform operations comprising (See Fig. 3: UE 301) comprising: 
detecting a failure relating to a connection between the UE and a Master Cell Group; (MCG) (See Fig. 3 and 4: for Radio Link Failure (RLF) between UE and MeNB; Col. 6, Lines 4-7, and see also Col. 4, Lines 4-8 for the groups of serving cells associated with MeNB 102 and SeNB 103 are referred to master cell group (MCG) and secondary cell group (SCG)); 
providing to a master node via a Secondary Cell Group, (SCG) a Radio Resource Control (RRC) MCG Failure Information message (See Fig. 3: performing and sending Radio Link Failure (RLF) procedures served by the MeNB or MCG; Col. 6, Lines 4-10 and Abstract) relating to the detected failure (See Fig. 3 and 4: In step 331, UE 301 performs RLM/RLF procedure and detects RLF on MeNB PCELL. In step 332, UE 301 performs cell selection and sends an RRC connection reestablishment request to the selected SeNB 303. In step 341, SeNB determines whether it has full UE context or only partial UE context available. For option 2, SeNB 303 only has partial UE context up to this point. In step 351, SeNB 303 sends a UE context request to MeNB 302.; Col. 6, Lines 4-10) and 
receiving from the master node via the SCG, an RRC Reconfiguration message indicating to the UE to perform a connection reconfiguration (See Fig. 3: In step 352, SeNB 303 receives UE context information from MeNB 302. In step 361, SeNB 303 sends an RRC connection reestablishment reply back to UE 301. In step 362, UE 301 sends an RRC connection reestablishment complete to SeNB 303. Finally, in step 371 MeNB 302 performs data forwarding to SeNB 303, and in step 372, SeNB 303 sends a UE context release back to MeNB 302.; Col. 6, Lines 4-10) with sync and update security key (See Figs. 3-4: At RRC connection reestablishment or handover, one serving cell provides the security input. Col. 2, Lines 45-40) and performing a cell selection in response to the RRC reconfiguration message (See Fig. 4: performing cell selection in response to the RRC connection reestablishment; Col. 7, Lines 15-20).
Even though, Tseng teaches the method wherein the UE to forward the UE context request message to the MeNB via the SeNB, Tseng doesn’t explicitly describe the context request message includes a Radio Resource Control (RRC) MCG Failure Information message, and providing with sync and performing a random access procedure.
However, Park from the same field of endeavor discloses the method wherein the radio control message (i.e., RRC message) includes a Radio Resource Control (RRC) MCG Failure Information message. (Park: See Fig. 15, The radio control message, i.e., RRC message, may comprise a radio link failure report. The radio link failure report may comprise one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. ¶. [0113]). Park further teaches the method of providing with sync (Park: See Fig. 15: Beam information may be recognized by the wireless device 1501 based on one or more synchronization signals (e.g., SS block) and/or one or more reference signals (e.g., CSI-RS, DM-RS). The beam information may comprise, for example, a beam identifier, beam scheduling information, beam configuration information, synchronization signal scheduling information, synchronization signal sequence information, a synchronization signal block identifier, ¶. [0126]), and performing a random access procedure (Park: See Fig. 15: Through one or more random access procedures, the wireless device 1501 may establish a radio resource control connection 1515 with the second base station 1510 via the second cell. ¶. [0129]).
[Note: Any one of the indications of RLF failures included in the Radio Control message as taught by Park could be analyzed as a RRC MCG Failure Information message.]
The rationale of combining the two prior arts is that Park’s radio control message (i.e., RRC) indicating the radio link failure associated with the one or more first cells could apparently be implemented into Tseng’s UE context request message that is transmitted between the Master eNB and the Secondary eNB.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of transmitting Radio Resource Control (RRC) MCG Failure Information message included in the Radio Control message as taught by Park to have incorporated in the system of Tseng, so that it would provide to promote more effective communication and to avoid further errors based on identified issues between the connected devices. Park: ¶. [0004].

Regarding claim 34; Tseng discloses the non-transitory CRM wherein the Radio Resource Control (RRC) MCG Failure Information message includes a measurement. (Col. 5, Lines 27-32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10, 30-31, 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 9,980,159 B2)  in view of Xiao et al. (US 2020/0120522 A1).
Regarding claim 6 and 30; Tseng in view of Xiao discloses the method wherein the Radio Resource Control (RRC) MCG Failure Information message is provided via signaling radio bearer 3, (SRB3) (Xiao: Data Radio Bearer carrying user plane data, also referred to as a data bearer for short. [0045] SRB: Signaling Radio Bearer. The bearer may be used for transmitting an RRC message and a NAS message or for transmitting only an RRC message and a NAS message. See ¶. [0044-0045]).

Regarding claim 7 and 31; Tseng in view of Xiao discloses wherein the Radio Resource Control (RRC) MCG Failure Information message is provided via an SCG leg of split signaling radio bearer (SRB 1) (Xiao: he RLC entity is used for an MCG or SCG packet duplication split bearer, the special cell is a PCell of an MCG or a PSCell of an SCG, and the determining comprises: determining that an MCG radio link fails when the cell associated with the RLC entity for the MCG packet duplication split bearer is the PCell or the cell group associated with the RLC entity comprises the PCell. ¶. [0008]).

Regarding claim 8; Tseng in view of Xiao discloses the method wherein the second message is received via signaling radio bearer 3 (SRB3) (Xiao: Signaling Radio Bearer. The bearer may be used for transmitting an RRC message and a NAS message or for transmitting only an RRC message and a NAS message. See ¶. [0044-0045]).

Regarding claim 9; Tseng in view of Xiao discloses the method wherein the second message is received via an SCG leg of split signaling radio bearer 1, (SRB 1). (Xiao: SRB: Signaling Radio Bearer. The bearer may be used for transmitting an RRC message and a NAS message or for transmitting only an RRC message and a NAS message. The SRB may include SRB0, SRB1, SRB1 bis, and SRB2. SRB0 is used for an RRC message using a CCCH logical channel; SRB1 is used for an RRC message using a DCCH logical channel, where the RRC message may include a NAS message; SRB1 is further used for transmitting a NAS message before SRB2 is established. ¶. [0045]).

Regarding claim 10; Tseng in view of Xiao discloses the method wherein the second message comprises a Radio Resource Control, (RRC) reconfiguration message or RRC reconfiguration with sync message, and wherein the second message indicates to perform a handover.

Regarding claim 33; Tseng discloses the non-transitory CRM wherein the Radio Resource Control (RRC) MCG Failure Information message includes RRC MCG failure information message (See Fig. 3: Steps 331-332: Col. 6, Lines 1-8).
Tseng doesn’t explicitly teaches the Radio Resource Control (RRC) MCG Failure Information message including a failure type.
Xiao further discusses the Radio Resource Control (RRC) MCG Failure Information message including a failure type (See Fig. 5: the UE may transmit an indication message to a base station through RRC signaling to indicate that the radio link is unavailable or a logical channel corresponding to the RLC entity is unavailable or the RLC entity is unavailable or the cell or cell group associated with the RLC entity is unavailable or the RLC entity reaches the maximum number of retransmissions. ¶. [0070]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the Radio Resource Control (RRC) MCG Failure Information message including a failure type as taught by Xiao to have incorporated in the system of Tseng, so that it would provide deactivating PDCP packet duplication that is performed on a PDCP layer in response to an indication that the RLC entity has reached the predetermined maximum number of retransmissions. Alternatively, the deactivating PDCP packet duplication is performed on an RRC layer in response to an indication that the RLC entity has reached the predetermined maximum number of retransmissions, or the suspending the packet duplication bearer or packet duplication split bearer corresponding to the RLC entity is performed on the RRC layer in response to an indication that the RLC entity has reached the predetermined maximum number of retransmissions. ¶. [0011].

Regarding claim 35; Tseng discloses the non-transitory computer-readable storage medium of claim 32, wherein the RRC MCG Failure I/formation message is provided via signaling radio bearer 3 (SRB3) (Xiao: Data Radio Bearer carrying user plane data, also referred to as a data bearer for short. [0045] SRB: Signaling Radio Bearer. The bearer may be used for transmitting an RRC message and a NAS message or for transmitting only an RRC message and a NAS message. See ¶. [0044-0045]).

Regarding claim 36; Tseng discloses the non-transitory computer-readable storage medium of claim 32, wherein the RRC MCG Failure Information message is provided via an SCG leg of split signaling radio bearer 1 (SRB1) (Xiao: Data Radio Bearer carrying user plane data, also referred to as a data bearer for short. [0045] SRB: Signaling Radio Bearer. The bearer may be used for transmitting an RRC message and a NAS message or for transmitting only an RRC message and a NAS message. See ¶. [0044-0045]).

Response to Arguments
In response to the application filed on 02/23/2022, Applicant’s arguments with respect to claims 1-12 and 27-36 have been considered but they are not persuasive.
Arguments:
Applicant argued that Tseng fails to teach providing a message “to a master node via Secondary Cell group”, let alone where the message is “a Radio Resource Control (RRC) MCG Failure Information Message” relating to the detected failure.
Examiner responses:
Examiner respectfully disagrees. It appears that Applicant is misinterpreting Tseng’s teachings. Tseng’s figure 3 clearly illustrates that, at step 331, the UE detects Radio Link Failure (RLM) on MeNB PCell. At step 332, the UE send the RRC connection reestablishment request to the selected SeNB 303. In step 341, the SeNB further determines the context availability of the UE. Based the context availability of the UE, the SeNB 303 sends a UE context request to MeNB 302. Thus, the Context Request sent from SeNB 303 to MeNB 302 is generated based on RLF failure and RRC reestablishment request message. Therefore, it would be rationale to analyze that the UE Context Request 351 is a type of failure message associated with the RRC based on the detected failure. In other words, the UE context request message generated based on the RLF failure and RRC request is provided to the MeNB 302 via SeNB 303.

    PNG
    media_image1.png
    995
    1152
    media_image1.png
    Greyscale



Arguments
Applicant further argued that Tseng fails to teach “receiving from the master node via the SCG, an RRC Reconfiguration message indicating to the UE to perform a connection reconfiguration with sync and update security key…”
Examiner’s responses:
Examiner respectfully disagrees. As cited to the Applicant on multiple occasion on the previous Office Actions, Tseng discloses, at step 352, the process of receiving the UE Context Response 352 from the MeNB 302 to SeNB 303. In step 361, SeNB 303 sends an RRC connection reestablishment reply back to UE 301. In other words, the RRC connection reestablishment message is transmitted back from MeNB 302 to UE 301 via SeNB 303 to restore the connection between the UE and SeNB. Tseng further provides the process of inserting the security input by the serving node. As per Tseng’s figure 3 embodiment, the SeNB 303 becomes a service node for the UE at steps 361 and 362. Tseng’s further discloses that the MeNB or Master Cell Node detect the radio link failure (RLF) when out-of-sync condition is detected. See Tseng’s Col. 4, Lines 8-12. See the highlighted passage shown in below:

    PNG
    media_image2.png
    126
    427
    media_image2.png
    Greyscale

Once the RRC connection reestablishment is performed between the serving node and the UE, the serving node provides the security input to be in-sync. Thus, Tseng teaches each and every limitations of the claim 1.

    PNG
    media_image3.png
    995
    1154
    media_image3.png
    Greyscale

Examiner further applied Park et al. for further clarification in case of Arguendo from Applicant’s end. 
Park from the same field of endeavor discloses the process of generating a radio link report that includes one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. ¶. [0113]). Park further teaches the method of providing synchronization signals and reference signals for beam connection configuration. Park also teaches performing through one or more random access procedures, the wireless device 1501 may establish a radio resource control connection 1515 with the second base station 1510 via the second cell.  See Park: ¶. [0129]
[Office’s Note: Any one of the indications of RLF failures included in the Radio Control message as taught by Park could be analyzed as a RRC MCG Failure Information message applying under the BRI.]
The rationale of combining the two prior arts is that Park’s radio control message (i.e., RRC) indicating the radio link failure associated with the one or more first cells could apparently be implemented into Tseng’s UE context request message that is transmitted between the Master eNB and the Secondary eNB. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of transmitting Radio Resource Control (RRC) MCG Failure Information message included in the Radio Control message as taught by Park to have incorporated in the system of Tseng, so that it would provide to promote more effective communication and to avoid further errors based on identified issues between the connected devices. Park: ¶. [0004].




Arguments:
Applicant further argued that Tseng and Park fails to teach an RRC Reconfiguration message indicating to the UE to perform a connection reconfiguration with sync and update security key and performing a random access procedure in response to the RRC reconfiguration message.
Responses:
Examiner respectfully disagrees because Tseng clearly teaches the method wherein the UE to receive context message and to send back the RRC connection reestablishment to the secondary eNB or secondary cell. The UE further provides a security input, i.e., security key, in response to the RRC reestablishment. Tseng further discloses the method to select a cell based on the RRC connection reestablishment. See Figs. 3-4, and Col. 7, Lines 15-20.
Park further teaches the method of determining radio link failure including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. Park also discusses the wireless device 1501 to determine the RLF based on one or more synchronization signals (e.g., SS block) and/or one or more reference signals (e.g., CSI-RS, DM-RS). The beam information may comprise, for example, a beam identifier, beam scheduling information, beam configuration information, synchronization signal scheduling information, synchronization signal sequence information, a synchronization signal block identifier, and performing a random access procedure one or more random access procedure to establish a radio resource control connection 1515 with the second base station 1510 via the second cell. See Park’s ¶. [0129].
In view of the above reasoning, the combined teaching of TSENG and PARK successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416